Citation Nr: 0705231	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-03 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

The veteran's hearing loss, first diagnosed 35 years after 
service separation, is not related to noise exposure during 
the veteran's active service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
38 C.F.R. § 3.159(a)(1); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The veteran's service medical records contain no complaints 
of hearing loss, and in-service testing found normal hearing 
sensitivity.  

The veteran has a current hearing loss disability.  In August 
2003 the veteran underwent a compensation and pension (C&P) 
audiology examination.  Testing found speech recognition 
scores of 98 in each ear.  Testing also yielded the following 
auditory thresholds:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
30
20
30
30
40
Left 
ear
30
25
30
50
40

According to the examiner, these findings show mild 
sensorineural hearing loss at 500 Hertz, and at 2000 to 3000 
Hertz, and moderate sensorineural hearing loss at 4000 Hertz 
in the right ear; and mild sensorineural hearing loss at 500 
Hertz, normal hearing sensitivity at 1000 Hertz, mild 
sensorineural hearing loss at 2000 Hertz, and moderate 
sensorineural hearing loss at 3000 to 4000 Hertz in the left 
ear.

As the record was devoid of any competent medical evidence of 
disabling hearing loss until 35 years following the veteran's 
discharge from service, the examiner was asked to provide an 
opinion concerning its etiology.  Based on a review of the  
record, the examiner remarked that "[i]n my opinion, based 
upon the evidence contained in his C-file of normal hearing 
sensitivity in both ear at separation from service, the 
hearing loss that he now has occurred AFTER military service 
ended and is not related to military noise exposure." The 
record contains no competent medical evidence to the 
contrary.  Based on the evidence of record, service 
connection for bilateral hearing loss must be denied.  
Grottveit v. Brown, 5 Vet. App. 91, 93.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Correspondence from 
the RO dated in June 2003 satisfied the duty to notify 
provisions.  SMRs have been obtained and made a part of the 
file.  The veteran has also been accorded an examination for 
disability evaluation purposes, and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  At 
that hearing, the undersigned afforded the veteran 60 days 
from the date of the hearing (August 1, 2006) to obtain an 
opinion from a private audiologist regarding the etiology of 
his hearing loss.  See Transcript at p. 17.  The veteran was 
advised to take his VA records to the examiner and to provide 
information concerning his history of noise exposure in 
service and after service.  No response has been received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  To the extent that VA has 
failed to fulfill any duty to notify or assist the veteran, 
the Board finds that error to be harmless.  


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


